DETAILED ACTION
This office action is a response to an application filed on 07/28/2020, in which claims 1-10 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C 103 (a) as being unpatentable over MIAO et al. (hereinafter, “MIAO”; WO 2017160335) in view of Non-Patent Literature 3GPP TSG-RAW WG1 Meeting #91, R1-1721144, publication date Nov/27th-Dec-1st, 2017, (hereinafter, “R1-172144”).
In response to claim 1, 
MIAO teaches a method for a user equipment (UE) to receive a narrowband physical downlink control channel (PDCCH) in a wireless communication system supporting a narrowband, the method comprising: receiving, from a base station, search space related information via a higher layer signaling (page 2, lines 19-28, using RRC signal for sending search space parameters is interpreted as receiving by an UE
receiving, from the base station, the narrowband PDCCH (NPDCCH) in a search space including one or more narrowband PDCCH candidates (page 2, lines 19-34 is interpreted as using RRC signal for sending search space parameter for NPDCCH), 
wherein the search space includes a first search space defined based on the search space related information (page 11, lines 20-34, using inner layer for search space implementing is interpreted as using a first search space based on a search space related information); and a second search space with the same type as the first search space (page 11, lines 20-34, using outer layer for search space implementing is interpreted as using a second search space based on a search space related information), 
MIAO does not teach explicitly about wherein when the first search space and the second search space partially overlap each other, the UE drops at least one narrowband PDCCH candidate of the first search space that overlaps the second search space. 
R1-172144 teaches wherein when the first search space and the second search space partially overlap each other (section 4, “Summary of the open issue”, paragraph “NPDCCH and NPDSCH”, teaches overlapping between two search spaces), the UE drops at least one narrowband PDCCH candidate of the first search space that overlaps the second search space (section 4, “Summary of the open issue”, paragraph “NPDCCH and NPDSCH”, dropping entire NPDCCH based on overlapping between two search space  teach this limitation). 
 modify MIAO to have overlapping between first search space and the second search space partially overlap each other, and dropping at least one narrowband PDCCH candidate of the first search space that overlaps the second search space by an UE as taught in R1-172144 because it would allow designing NPDCCH and NPDSCH by extending α and G for NPDCCH. 
In response to claims 2 and 7, 
MIAO teaches wherein the search space related information includes maximum repetition level information (page 5, lines 18-26,using maximum repetition level teaches this limitation), starting subframe information, or subframe offset information (fig. 5A -5D, page 7, line 18-26 using an integer value for leveling subframe is interpreted as using  offset information). 
In response to claims 3 and 8, 
MIAO does not teach explicitly about the method of claims 3 and 8.
R1-172144 teaches wherein the dropping of the at least one NPDCCH candidate is when the UE operates in a time division duplex (TDD) system (section 1, paragraph, “Introduction”, lines 11-13 and section 4, “Summary of the open issue”, paragraph “NPDCCH and NPDSCH”, is interpreted to teach claimed limitation). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify MIAO to have to drop of the at least one NPDCCH candidate is when the UE operates in a time division 
In response to claim 6, 
MIAO teaches a user equipment (UE) configuring a search space in a wireless communication system supporting a narrowband, the UE comprising: a transceiver configured to transmit and receive a radio signal (page 15, lines 29-35, using one or more antenna with a mobile dev ice teaches this limitation); and
a processor functionally connected to the transceiver, wherein the processor is configured to (page 16, lines 15-32, using a base band processor teaches this limitation): 
receive, from a base station, search space related information via a higher layer signaling; and receive, from the base station, a narrowband physical downlink control channel (PDCCH) in a search space including one or more narrowband PDCCH (NPDCCH) candidates, wherein the search space includes a first search space defined based on the search space related information and a second search space with the same type as the first search space (these limitations are identical to claim 1, therefore, they are rejected as claim 1), 
MIAO does not teach explicitly about wherein when the first search space and the second search space partially overlap each other, the UE drops at least one narrowband PDCCH candidate of the first search space that overlaps the second search space. 
R1-172144 teaches wherein when the first search space and the second search space partially overlap each other, the UE drops at least one narrowband these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify MIAO to have overlapping between first search space and the second search space partially overlap each other, and dropping at least one narrowband PDCCH candidate of the first search space that overlaps the second search space by an UE as taught in R1-172144 because it would allow designing NPDCCH and NPDSCH by extending α and G for NPDCCH. 
Claims 4 and 9 are rejected under 35 U.S.C 103 (a) as being unpatentable over MIAO et al. (hereinafter, “MIAO”; WO 2017160335) in view of Non-Patent Literature 3GPP TSG-RAW WG1 Meeting #91, R1-1721144, publication date Nov/27th-Dec-1st, 2017, (hereinafter, “R1-172144”) and in further view of PARK et al. (hereinafter, “PARK”; 20180049247).
In response to claims 4 and 9, 
MIAO and R1-172144 do not teach explicitly about the method of claims 4 and 9.
PARK teaches wherein the first search space and the second search space are a narrowband PDCCH UE-specific search space or a narrowband PDCCH common search space (paragraph 134, using type-1 and type-2 search spaces teach limitation). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify MIAO and R1-172144 .
Claims 5 and 10 are rejected under 35 U.S.C 103 (a) as being unpatentable over MIAO et al. (hereinafter, “MIAO”; WO 2017160335) in view of Non-Patent Literature 3GPP TSG-RAW WG1 Meeting #91, R1-1721144, publication date Nov/27th-Dec-1st, 2017, (hereinafter, “R1-172144”) in view of PARK et al. (hereinafter, “PARK”; 20180049247) in view of PARK et al. (hereinafter, “PARK-690”; 20180077690) and  in further view of RICO ALVARINO et al. (hereinafter, “RICO ALVARINO”; 20180124644).
In response to claims 5 and 10, 
MIAO, R1-172144 and PARK do not teach explicitly about the method of claims 5 and 10.
PARK-690 teaches wherein the common search space is a Type 1-NPDCCH common search space (paragraph 87, using type 1 common search space is interpreted as using Type 1-NPDCCH), a Type 2-NPDCCH common search space (paragraph 87, using type 2 common search space is interpreted as using Type 2-NPDCCH), or a Type 2A-NPDCCH common search space. 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify MIAO, R1-172144, PARK  to use common search space is a Type 1-NPDCCH common search space or a Type 2A-NPDCCH common search space as taught by PARK-690 because it would 
MIAO, R1-172144, PARK and PARK-690 don’t teach explicitly about a Type 1A-NPDCCH common search space. 
RICO ALVARINO teaches a Type 1A-NPDCCH common search space (paragraphs 112 and 114 is interpreted as using type 1A CSS for NPDCCH),
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify MIAO, R1-172144, PARK and PARK-690 to use a Type 1A-NPDCCH common search space as taught by RICO ALVARINO because it would allow determining presence of narrowband reference signals (NRSs) in non-anchor physical resource blocks (PRBs).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO-20170160335, pages 2, 9, 11-12 and 15-16.
20180049247………paragraphs 134 and 137-138.
20180077690……….paragraph 87.
20180124644………..paragraph 114.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466      

/DIANE L LO/Primary Examiner, Art Unit 2466